06/01/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0079


                            No. DA 20-0079


STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

CODY R. SACKS,

           Defendant and Appellant.


                 GRANT OF EXTENSION OF TIME


    Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July 7, 2021, to prepare,

file, and serve the Appellants Reply to the State’s Response Brief.

     No further extensions will be granted.




                                     1                          Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      June 1 2021